Order, Supreme Court, New York County entered on January 21, 1972, dismissing indictments for robbery in the second degree, grand larceny in the second degree, grand larceny in the third degree, kidnapping in the second degree, and unlawful imprisonment in the first degree, unanimously *521reversed, on the law, the motion denied, and the indictment reinstated. The Grand Jury testimony, delineating the abduction of a diamond merchant by automobile, sufficiently established a restraint of person, together with a forcible stealing of property, or an attempt, to justify the indictment. Concur ■— Stevens, P. J., MeGivern, Nunez, Kupferman and Murphy, JJ.